PER CURIAM.
The petition is granted and Samuel Milford Crump, Jr., is hereby afforded a belated appeal of the order denying his motion for postconviction relief in Clay County Circuit Court case number 1981— CF-249. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the Clerk of Court for Clay County, who shall treat it as a timely notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
PETITION GRANTED.
BARFIELD, DAVIS and HAWKES, JJ., concur.